            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 1 of 57



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 MOSKOWITZ FAMILY LLC,

                 Plaintiff,
                                                            Civil Action No. 19-cv-672
        v.

 GLOBUS MEDICAL, INC.,                                    JURY TRIAL DEMANDED

                 Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Moskowitz Family LLC (“Plaintiff”) files this Complaint and demand for a jury

trial seeking relief for patent infringement by Globus Medical, Inc. (“Globus”). Plaintiff states

and alleges the following:

                                        THE PARTIES

       1.       This case is brought by a physician father and his two sons, all of whom worked

together to create groundbreaking advances in the field of spinal surgery. Those patented advances

were shared with Globus, a large spinal fusion company, who despite knowing full well of the

family’s patents, decided to use its technology without the inventors’ permission, and with neither

credit nor compensation to the inventors.

       2.       Moskowitz Family LLC is a limited liability company organized and existing under

the laws of the state of Maryland, with its principal place of business located at 212 North Adams

Street, Suite 200, Rockville, MD 20850. The company was created for the purpose of developing

human spine related devices, and for the protection and licensing of any resulting inventions and

intellectual property.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 1
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 2 of 57



       3.       Moskowitz Family LLC owns a portfolio of over fifty issued United States patents

and more than a dozen pending patent applications related to new and improved fixation systems

for minimally invasive spinal surgery. The technologies described and claimed in those patents

have revolutionized spinal fusion procedures.

       4.       Before Moskowitz Family LLC’s inventions, spinal fusion patients were far more

likely to suffer a host of negative outcomes, ranging from high-impaction, neural or vascular

injury, esophageal injuries, excessive blood loss, prolonged length of surgical time, prolonged

recovery, and incomplete return to work. These complications resulted largely from static and

non-expandable implants, misplaced screws during the spinal fusion, and plate and/or screw pull-

out after the operations.

       5.       Moskowitz Family LLC’s patents solve these issues by providing more minimally

invasive spinal implants combined with improved surgical methods, tools, and systems of

implantation for spinal fusion surgery. For example, some of these inventions include minimal

impaction, steerable and controlled expandable (custom-fit) intervertebral implants that minimize

the challenges of insertion and optimize their intervertebral fit and placement. Importantly, they

also minimize musculoskeletal disruption and nerve root retraction. Yet another intervertebral

solution includes easily inserted, zero-profile, integrated stand-alone cervical and lumbar spacers,

which provide the biomechanical strength of traditional anterior cervical and lumbar fusions while

avoiding high-profile plates and maximizing safe and multi-level placement. Other inventions

include designing implants utilizing one-step insertion that can be continuously expanded to

desired heights with automatic locking mechanisms providing customized fit. Moskowitz Family

LLC’s patent portfolio has been recognized to be in the “Top 20 of Patent Portfolios” in




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 2
             Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 3 of 57



Spinemarket, Inc.’s Annual Patent Power Index, and ranked Top 10 in the Interbody category of

the Index. (Ex. A (Spinemarket 2018 Patent Analysis and Power Index).)

        6.       Moskowitz Family LLC was formed by Dr. Nathan C. Moskowitz and his two sons,

Mosheh T. Moskowitz and Ahmnon D. Moskowitz. Dr. Moskowitz and his sons are inventors of

the patents assigned to Moskowitz Family LLC.

        7.       Dr. Moskowitz is a leading neurosurgeon and an innovator in the field of spinal

surgery. He trained in General Surgery and Neurological Surgery at Johns Hopkins Hospital,

where he became Chief Resident, and also held several fellowship positions at Johns Hopkins

University. He is a Fellow of the Academy of the College of Surgeons, the International College

of Surgeons, and the American Academy of Neurological Surgeons. Both a researcher and a

medical doctor, Dr. Moskowitz received his Ph.D. in Neurochemistry in 1983, and his medical

degree in 1984, from the Mount Sinai School of Medicine. He has served as the Chief of the

Department of Neurosurgery for Shady Grove Adventist Hospital, Chief of the Department of

Neurosurgery for Montgomery General Hospital, and as an Assistant Professor for the Department

of Neurosurgery at Johns Hopkins University since 1992. After a decade of practicing clinical

neurosurgery, and consulting on and treating many patients, he became acutely aware of the

complications during and after surgical procedures, and came to the realization that the

status quo of spinal surgery technology and methodology did not lead to the superlative quality of

life that his patients deserved. The current state of the art fell short on maximizing acceptable

risk/benefit ratios. He became convinced that the field could be, and needed to be, advanced. He

then began to focus his career on researching and developing devices, tools and methods utilizing

more minimally invasive and improved solutions for spinal surgery, in order to enhance the quality

of life for his and all other patients with debilitating spine disease.




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 3
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 4 of 57



       8.       Dr. Moskowitz has published more than twenty research articles in leading

scientific and medical publications, such as Science, the Journal of Neurochemistry, Brain

Research, the Journal of Neurosurgery, and the Mount Sinai Journal of Medicine.

       9.       Dr. Moskowitz has also received several awards for his work as a physician and

caregiver. For example, Dr. Moskowitz has been awarded the “America’s Most Compassionate

Doctors Award” for the past nine years, has been twice named a Five Year Honoree of the

Compassionate Doctor Award, and has been ranked as a “Top Doctor” in several publications for

the Washington, D.C. and Baltimore, Maryland areas. Additionally, Dr. Moskowitz is recognized

as a Top Inventor in Spine by Spinemarket’s Annual Patent Power Index and is ranked as the

number five inventor out of the top twenty. (Ex. A (Spinemarket 2018 Patent Analysis and Power

Index).)

       10.      Dr. Moskowitz’s son and co-inventor Mosheh T. Moskowitz is the Chief

Technology Officer of Moskowitz Family LLC. Mosheh is the named inventor on United States

patents and patent applications in multiple different fields, including spinal prosthetics, wireless

endoscopy, robotics, and consumer products. Mosheh received a Master’s Degree in Electrical

and Computer Engineering from Johns Hopkins University in 2004 and a Master’s Degree in

Electrical Engineering from Princeton University in 2002.

       11.      Dr. Moskowitz’s other son, Ahmnon (Andy) D. Moskowitz, is the Chief Operating

Officer of Moskowitz Family LLC and is also a named inventor of many of the Asserted Patents.

Andy received a Bachelor’s Degree in Finance from the University of Maryland, College Park in

2002. Andy is the named inventor on more than forty United States patents and patent applications

in multiple different fields, including spinal prosthetics, wireless endoscopy, consumer products

and gaming technology, the latter of which he is the sole inventor.




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 4
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 5 of 57



       12.     On information and belief, Defendant Globus Medical, Inc. is a corporation

organized and existing under the laws of the State of Delaware, with a principal place of business

located at 2560 General Armistead Avenue, Audubon, PA 19403. On information and belief,

Defendant Globus also has a regular and established place of business at 5335 Castroville Road,

San Antonio, TX 78227.

                                        JURISDICTION

       13.     This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338.

       14.     This Court has general personal jurisdiction over Globus because Globus is

engaged in substantial and not isolated activity at its regular and established place of business

within this judicial District. This Court has specific jurisdiction over Globus because Globus has

committed acts of infringement in this District giving rise to this action, and has established more

than minimum contacts within this judicial District, such that the exercise of jurisdiction over

Globus in this Court would not offend traditional notions of fair play and substantial justice.

       15.     On information and belief, Globus is a large, publicly-traded medical device

company that develops, manufactures, markets, and sells multiple products for the treatment of

musculoskeletal conditions of the spine, extremities, and pelvis.         These products include

implantable devices, biologics (e.g., bone graft material), accessories, and surgical instruments

used in spinal and orthopedic procedures. The accused products at issue in this case make up a

significant portion of these Globus products.

       16.     On information and belief, Globus has a regular and established place of business

at 5335 Castroville Road, San Antonio, TX 78227, which houses a manufacturing facility. On




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 5
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 6 of 57



information and belief, Globus purchased the property at 5335 Castroville Road in November of

2015, and is the full and outright owner. (Ex. B (5335 Castroville Road Deed).) Since 2015,

Globus has invested thousands of dollars in improvements and nearly doubled the value of the

property. (Ex. C (5335 Castroville Road Property Report).) The manufacturing facility at 5335

Castroville Road spans 206,832 square feet and has an assessed value of approximately $9.7

million, in addition to approximately $68,000 of personal or tangible assets maintained at the

property. (Ex. C (5335 Castroville Road Property Report).) Currently, Globus operates the

property in a steady, uniform, orderly, and methodical manner by leasing the property and

manufacturing facility to its wholly-owned subsidiary, Tissue Transplant Technology, Ltd. (Ex.

D (5335 Castroville Road Property Description).) On information and belief, the manufacturing

facility is operational for its intended purpose of manufacturing.

       17.     On June 30, 2008, Globus registered in Texas as a Foreign For-Profit corporation

with the stated purpose as a “wholesaler of medical devices (Spinal Implants).”             (Ex. E

(Application for Registration).) In 2018, Globus filed a Texas Franchise Tax Public Information

report. (Ex. F (Public Information Report 2018).)

       18.     On information and belief, Globus has about seventy current and former employees

in Texas, including in this District. Many of these employees are located in the San Antonio and

Austin, Texas areas and hold the title of “Spine Specialist,” marketing and selling Globus products

to hospitals and doctors in this District. (Ex. G (Texas Employees Report).) For example,

Globus’s Spine Specialists in the Austin, Texas area “identify[] potential customers in the Austin

area and reach[] out to them.” (Ex. H (Chris Thorton LinkedIn).) On information and belief, in

2018 Globus marketed, promoted, and/or compensated at least one hundred doctors in Texas for

several of the accused products at issue in this case, including, but not limited to, Globus’s RISE,




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 6
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 7 of 57



RISE IntraLIF, Rise-L, ELSA, ELSA ATP, COALITION, COALITION AGX, COALITION-

MIS, INDEPENDENCE, INDEPENDENCE-MIS, and FORTIFY.                         (Ex. I (Globus Payment

Report).) In particular, Globus provided over five hundred instances of “benefits,” such as travel,

lodging, meals, consulting fees, and royalty or license payments, to doctors in Texas. In 2018,

Globus paid benefits or compensation valued at over a million dollars to Texas doctors. (Ex. I

(Globus Payment Report).)

       19.     On information and belief, Globus maintains several wholly-owned subsidiaries in

Texas, including in this District. For example, Tissue Transplant Technology, Ltd. (which does

business as Bone Bank Allografts, hereinafter “Bone Bank Allografts”), Human Biologics of

Texas, Ltd., and Transplant Technologies of Texas, Ltd., are all wholly-owned subsidiaries of

Globus that each produce cellular and tissue-based products, such as bone graft material. (Ex. J

(SEC Subsidiaries of Globus Medical, Inc.).) A Globus employee, Aditya Muzumdar, is listed as

manager of each of these entities. (Ex. K (Aditya Muzumdar LinkedIn).)

       20.     On information and belief, Globus has formed a joint enterprise with these Texas-

based wholly-owned subsidiaries to infringe one or more claims of the Asserted Patents. On

information and belief, Globus has agreements with Bone Bank Allografts, Human Biologics of

Texas, and Transplant Technologies of Texas with a common purpose to make, use, sell, and offer

for sale the Accused Products (identified below) along with various cellular and tissue-based

products, such as bone graft material. On information and belief, Globus and these wholly-owned

subsidiaries have a common pecuniary interest in this purpose. And, on information and belief,

Globus and these wholly-owned subsidiaries each have an equal right to a voice in the direction

of this enterprise, with each company having an equal right of control.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 7
          Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 8 of 57



       21.     For example, in 2014 Globus acquired Transplant Technologies of Texas, a

provider of “bone allografts, biomaterials, and soft tissue products.” (See Ex. L (BusinessWire

Globus Medical Announces Acquisition of Transplant Technologies of Texas).) On information

and belief, Globus acquired Transplant Technologies of Texas in order to fulfill the common

purpose of making, using, selling and offering to sell bone graft material to be sold, offered for

sale, and used in conjunction with Globus’s Accused Products.

       22.     In addition, Globus’s wholly-owned subsidiary Human Biologics of Texas

produces bone graft material including, but not limited to, Globus’s Viacell product. (See Ex. M

(FDA Warning Letter Human Biologics of Texas/Globus Medical); Ex. N (FDA Warns Globus

Subsidiary HBT Over ViaCell Production Facility Issues).) Globus promotes the sale of that bone

graft material on its website. (Ex. O (Globus Medical Spine Innovation 5/17).) On information

and belief, Globus and Human Biologics of Texas fulfill the common purpose of making, using,

selling and offering to sell bone graft material to be sold, offered for sale and used in conjunction

with Globus’s Accused Products.

       23.     On information and belief, Globus’s wholly-owned subsidiary Bone Bank

Allografts also produces bone graft material, and integrated its operations with Human Biologics

of Texas in 2017. (See Ex. P (Bone Bank Allografts Sterile Human Tissue: Spine); Ex. Q (Bone

Bank Allografts Confirm Bioactive Bone Graft); Ex. R (Bone Bank Allografts Traditional Bone

Allografts); Ex. S (Integration of Bone Bank Allografts with Texas Human Biologics).) Bone

Bank Allografts and Globus both promote the sale of bone graft material on their websites. (Ex.

Q (Bone Bank Allografts Confirm Bioactive Bone Graft); Ex. T (Globus Medical Signify). Ex. U

(Bone Bank Allografts Demineralized Bone Matrix); Ex. V (Bone Bank Allografts SteriFuse).)

On information and belief, Globus and Bone Bank Allografts fulfill the common purpose of




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 8
          Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 9 of 57



making, using, selling and offering to sell bone graft material to be sold, offered for sale, and used

in conjunction with Globus’s Accused Products.

       24.     Venue is therefore proper in this judicial District pursuant to 28 U.S.C. § 1400(b)

because Globus maintains a regular and established places of business and has committed acts of

patent infringement within this judicial District.

                                     ASSERTED PATENTS

       25.     On January 15, 2013, United States Patent No. 8,353,913 (“the ’913 patent”)

entitled “Bi-directional Fixating Transvertebral Body Screws and Posterior Cervical and Lumbar

Interarticulating Joint Calibrated Stapling Devices for Spinal Fusion” was duly and legally issued

by the United States Patent and Trademark Office. Moskowitz Family LLC owns the ’913 patent

by assignment. A true and correct copy of the ’913 patent is attached as Exhibit Z.

       26.     On February 13, 2018, United States Patent No. 9,889,022 (“the ’022 patent”)

entitled “Bi-Directional Fixating Transvertebral Body Screws and Posterior Cervical and Lumbar

Interarticulating Joint Calibrated Stapling Devices for Spinal Fusion” was duly and legally issued

by the United States Patent and Trademark Office. Moskowitz Family LLC owns the ’022 patent

by assignment. A true and correct copy of the ’022 patent is attached as Exhibit W.

       27.     On July 24, 2018, United States Patent No. 10,028,740 (“the ’740 patent”) entitled

“Spinal Fusion Implant with Curvilinear Nail-Screws” was duly and legally issued by the United

States Patent and Trademark Office. Moskowitz Family LLC owns the ’740 patent by assignment.

A true and correct copy of the ’740 patent is attached as Exhibit X.

       28.     On September 18, 2018, United States Patent No. 10,076,367 (“the ’367 patent”)

entitled “Bi-Directional Fixating Transvertebral Body Screws, Zero-Profile Horizontal

Intervertebral Miniplates, Total Intervertebral Body Fusion Devices, and Posterior Motion-




COMPLAINT FOR PATENT INFRINGEMENT                                                               Page 9
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 10 of 57



Calibrating Interarticulating Joint Stapling Device for Spinal Fusion” was duly and legally issued

by the United States Patent and Trademark Office. Moskowitz Family LLC owns the ’367 patent

by assignment. A true and correct copy of the ’367 patent is attached as Exhibit Y.

       29.     On June 4, 2019, United States Patent No. 10,307,268 (“the ’268 patent”) entitled

“Intervertebral Expandable Implant” was duly and legally issued by the United States Patent and

Trademark Office. Moskowitz Family LLC owns the ’268 patent by assignment. A true and

correct copy of the ’268 patent is attached as Exhibit AA. On September 10, 2019, the United

States Patent Office issued a Certificate of Correction for the ’268 patent, attached as Exhibit BB.

       30.     On April 9, 2019, United States Patent No. 10,251,643 (“the ’643 patent”) entitled

“Bi-Directional Fixating Transvertebral Body Screws, Zero-Profile Horizontal Intervertebral

Miniplates, Expansile Intervertebral Body Fusion Devices, and Posterior Motion-Calibrating

Interarticulating Joint Stapling Device for Spinal Fusion” was duly and legally issued by the

United States Patent and Trademark Office. Moskowitz Family LLC owns the ’643 patent by

assignment. A true and correct copy of the ’643 patent is attached as Exhibit CC.

       31.     On August 13, 2019, United States Patent No. 10,376,386 (“the ’386 patent”)

entitled “Spinal Staple” was duly and legally issued by the United States Patent and Trademark

Office. Moskowitz Family LLC owns the ’386 patent by assignment. A true and correct copy of

the ’386 patent is attached as Exhibit DD.

       32.     On November 19, 2019, United States Patent No. 10,478,319 (“the ’319 patent”)

entitled “System with Tool Assembly and Expandable Spinal Implant” was duly and legally issued

by the United States Patent and Trademark Office. Moskowitz Family LLC owns the ’319 patent

by assignment. A true and correct copy of the ’319 patent is attached as Exhibit EE.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 10
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 11 of 57



                                         BACKGROUND

       33.     Globus has been aware of certain inventions described and claimed in the

Moskowitz Family LLC’s patent portfolio since at least 2015.

       34.     For example, Dr. Moskowitz’s counsel sent Globus’s Senior Vice President of

Business Development and General Counsel, Anthony L. Williams, a letter on June 3, 2015, that

identified the more than thirty issued patents and pending applications contained in

Dr. Moskowitz’s patent portfolio at the time. (Ex. FF (June 3, 2015 Letter to Williams fr. Fink).)

The letter specifically identified the ʼ913 patent as well as United States Patent Application

Publication No. 2013/0018468, which issued as the asserted ’022 patent. (Exs. FF (June 3, 2015

Letter to Williams fr. Fink) and W). Moreover, the other Asserted Patents are continuations of the

pending applications identified in the letter, meaning they share the same technical description as

the applications Dr. Moskowitz shared with Globus. (Ex. FF (June 3, 2015 Letter to Williams fr.

Fink).) The letter stated that the identified patents “may be of interest to Globus Medical,” sought

confirmation that Mr. Williams was the appropriate person for this type of correspondence, and

informed Mr. Williams that Dr. Moskowitz looked forward to Globus’s response. (Ex. FF (June

3, 2015 Letter to Williams fr. Fink).)

       35.     About one month later, on July 13, 2015, Mr. Williams spoke with counsel for

Dr. Moskowitz about the June 3 letter and Dr. Moskowitz’s patent portfolio. During the call, Mr.

Williams expressed interest in some of Dr. Moskowitz’s patented designs and confirmed that

Globus’s in-house personnel were reviewing the portfolio.         In particular, Globus appeared

interested in Dr. Moskowitz’s patents relating to expandable cages and expanding spacer design

as Globus had recently launched Globus’s Rise-L, an expandable lateral lumbar fusion device.

Mr. Williams promised to respond to the June 3 letter within two weeks. Three days later, on July




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 11
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 12 of 57



16, 2015, Mr. Williams responded on behalf of Globus to the June 3 letter. Mr. Williams

confirmed that Globus had completed its preliminary review of Dr. Moskowitz’s patent portfolio

and offered Dr. Moskowitz a payment that failed to reflect the value of the portfolio to acquire

“exclusive ownership of and rights to all of the patents and patent applications contained in the

Patent Portfolio . . . .” (Ex. GG (July 16, 2015 Letter to Fink fr. Williams).) Globus’s offer expired

six days later. (Ex. GG (July 16, 2015 Letter to Fink fr. Williams).) Plainly, Globus had already

recognized the value of Dr. Moskowitz’s work, but offered a price that can only be viewed as a

large company’s disdain for the hard work of a small company inventor.

       36.     Dr. Moskowitz’s counsel responded by email to Globus on July 21, 2015, stating

that Dr. Moskowitz was “disappointed in Globus’ very low offer.” (Ex. HH (July 21, 2015 Letter

to Williams fr. Fink).) The email explained that Dr. Moskowitz’s patent portfolio has far more

value than reflected in Globus’s offer given its life and breadth. (Ex. HH (July 21, 2015 Letter to

Williams fr. Fink).). The email welcomed an offer that reflected the value of Dr. Moskowitz’s

patent portfolio. (Ex. HH (July 21, 2015 Letter to Williams fr. Fink).). But Globus never

responded to counsel’s July 21, 2015 email.

       37.     On information and belief, since that time, Globus has not taken any affirmative

steps to avoid infringing the Moskowitz patents, including the Asserted Patents in this case.

                                             COUNT I

                     (Patent Infringement of United States Patent No. 8,353,913)

       38.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

       39.     Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’913 patent by making, using, testing,

selling, offering for sale and/or importing into the United States Globus’s ’913 Accused Products




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 12
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 13 of 57



pursuant to 35 U.S.C. § 271(a). Globus’s ’913 Accused Products include, but are not limited to,

the COALITION Device and Instrumentation, COALITION AGX Device and Instrumentation,

COALITION MIS Device and Instrumentation, MONUMENT Device and Instrumentation,

Independence Device and Instrumentation, and any other Globus products, either alone or in

combination, that operate in a reasonably similar manner.

       40.     The claim chart attached hereto as Exhibit LL describes how the elements of

exemplary claim 1 from the ’913 patent are practiced by Globus’s ’913 Accused Products.

       41.     Globus’s ’913 Accused Products practice all of the limitations of claim 1 of the

’913 patent. For example, Globus’s ’913 Accused Products are each a tool for manipulating and

inserting a universal, intervertebral bone fusion spacer into a disc space between a first vertebral

body and a second vertebral body for providing fusion of the first vertebral body to the second

vertebral body via biological bone fusion and screw fusion, wherein the universal, intervertebral

bone fusion spacer includes an intervertebral cage having a first integral screw guide and a second

integral screw guide, wherein each longitudinal end of the intervertebral cage includes a slot or

indentation formed adjacent to an edge of an upper surface of the intervertebral cage, as required

by claim 1 of the ’913 patent. See, e.g., http://www.medimplant.cl/catalogos/ProdInfoSheet_

COALITION.pdf.

       42.     Globus also indirectly infringes the ʼ913 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has knowledge that its activities

concerning Globus’s ’913 Accused Products infringe one or more claims of the ’913 patent. On

information and belief, Globus will continue to encourage, aid, or otherwise cause third parties to

import, sell, offer for sale, and use the ʼ913 Accused Products (which are acts of direct

infringement of the ’913 patent) and Globus has and will continue to encourage those acts with the




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 13
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 14 of 57



specific intent to infringe one or more claims of the ’913 patent. Further, Globus provides

information and technical support to its customers, including product manuals, brochures, videos,

demonstrations, and website materials encouraging its customers to purchase and instructing them

to use Globus’s ’913 Accused Products (which are acts of direct infringement of the ’913 patent).

Alternatively, Globus knows and/or will know that there is a high probability that the importation,

sale, offer for sale, and use of the ʼ913 Accused Products constitutes direct infringement of the

’913 patent but took deliberate actions to avoid learning of these facts.

        43.     On information and belief, Globus’s infringement of the ʼ913 patent has been

willful and merits increased damages.

        44.     On information and belief, Globus has known that its activities concerning the ʼ913

Accused Products infringed one or more claims of the ʼ913 patent since at least July 2015.

        45.     On information and belief, Globus has made no attempt to design around the claims

of the ʼ913 patent.

        46.     On information and belief, Globus did not have a reasonable basis for believing that

the claims of the ʼ913 patent was invalid.

        47.     On information and belief, Globus’s ’913 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        48.     Moskowitz Family LLC has been damaged as the result of Globus’s willful

infringement. Upon information and belief, Globus will continue to infringe one or more claims

of the ’913 patent unless and until they are enjoined by this Court.

        49.     Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’913 patent. Moskowitz Family LLC




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 14
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 15 of 57



will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’913 patent.

                                            COUNT II

                      (Patent Infringement of U.S. Patent No. 9,889,022)

       50.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

       51.     Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’022 patent by making, using, testing,

selling, offering for sale and/or importing into the United States Globus’s ’022 Accused Products

pursuant to 35 U.S.C. § 271(a). Globus’s ’022 Accused Products include, but are not limited to,

COALITION, INDEPENDENCE, INDEPENDENCE MIS, MONUMENT, FORTIFY-IR,

COALITION AGX, and any other Globus products, either alone or in combination, that operate

in a reasonably similar manner.

       52.     The claim chart attached hereto as Exhibit II describes how the limitations of

exemplary claim 47 of the ’022 patent are practiced by Globus’s ’022 Accused Products.

       53.     Globus’s COALITION practices all of the limitations of claim 47 of the ’022

patent. For example, Globus’s COALITION is an intervertebral combination internal screw guide

and fixation apparatus comprising an intervertebral cage including a top wall, bottom wall, and

two sidewalls, two internal screw guides, and a hole positioned between the two internal screw

guides, as required by claim 47 of the ’022 patent. Globus’s COALITION is an integrated plate

and spacer system designed to provide the biomechanical strength of a traditional anterior cervical

discectomy. See http://www.globusmedical.com/portfolio/coalition/.




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 15
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 16 of 57




       54.     Globus’s INDEPENDENCE practices all of the limitations of claim 47 of the ’022

patent. For example, Globus’s INDEPENDENCE is an intervertebral combination internal screw

guide and fixation apparatus comprising an intervertebral cage including a top wall, bottom wall,

and two sidewalls, two internal screw guides, and a hole positioned between the two internal screw

guides, as required by claim 47 of the ’022 patent. Globus’s INDEPENDENCE is an integrated

plate and spacer system that helps to preserve the natural sagittal anatomic profile while providing

anterior column support and stability.             See http://www.globusmedical.com/portfolio/

independence/.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 16
        Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 17 of 57




       55.    Globus’s INDEPENDENCE MIS practices all of the limitations of claim 47 of the

’022 patent. For example, Globus’s INDEPENDENCE MIS is a intervertebral combination

internal screw guide fixation apparatus comprising an intervertebral cage including a top wall,

bottom wall, and two sidewalls, two internal screw guides, and a hole positioned between the two

internal screw guides, as required by claim 47 of the ’022 patent. Globus’s INDEPENDENCE

MIS is an integrated lumbar plate-spacer designed to deliver anchor fixation in fewer procedural

steps through a less invasive surgical corridor than traditional integrated spacers.        See

http://www.globusmedical.com/portfolio/independence-mis/.




COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 17
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 18 of 57




       56.     Globus’s MONUMENT practices all of the limitations of claim 47 of the ’022

patent. For example, Globus’s MONUMENT is an intervertebral combination internal screw

guide and fixation apparatus comprising an intervertebral cage including a top wall, bottom wall,

and two sidewalls, two internal screw guides, and a hole positioned between the two internal screw

guides, as required by claim 47 of the ’022 patent. Globus’s MONUMNET is a unique ALIF

system with an integrated mechanical reduction feature that is designed to aid in spondylolisthesis

reduction. See http://www.globusmedical.com/portfolio/monument/.




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 18
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 19 of 57



       57.     Globus’s FORTIFY-IR practices all of the limitations of claim 47 of the ’022

patent. For example, Globus’s FORTIFY-IR is an intervertebral combination internal screw guide

and fixation apparatus comprising an intervertebral case including a top wall, bottom wall, and

two sidewalls, two internal screw guides, and a hole positions between the two internal screw

guides, as required by claim 47 of the ’022 patent. Globus’s FORTIFY-IR is a corpectomy spacer

system designed to provide anterior column support and prevent dislodgment, in addition to

supplemental fixation. See http://www.globusmedical.com/portfolio/fortifyir/.




       58.     Globus’s COALITION AGX practices all of the limitations of claim 47 of the ’022

patent. For example, Globus’s COALITION AGX is an intervertebral combination internal screw

guide and fixation apparatus comprising an intervertebral cage including a top wall, bottom wall,

and two sidewalls, two internal screw guides, and a hole positioned between the two internal screw

guides, as required by claim 47 of the ’022 patent. Globus’s COALITION AGX is a versatile, low

profile plating system designed to provide the biomechanical strength of a 4-screw ACDF plate,

paired with a natural anatomical fit. See http://www.globusmedical.com/portfolio/coalition-agx/.

Available in two distinct anterior profiles, Globus’s COALITION AGX provides the benefit of a

standard plate with less disruption to patient anatomy. See id. The design allows for ease of

placement and ideal fixation for adjacent segment treatment. See id.


COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 19
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 20 of 57




       59.     Globus also indirectly infringes the ’022 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has or will have knowledge that

its activities concerning Globus’s ’022 Accused Products infringe one or more claims of the ’022

patent at least upon service of this Complaint. On information and belief, Globus has and will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the ʼ022 Accused Products (which are acts of direct infringement of the ’022 patent) and Globus

has and will continue to encourage those acts with the specific intent to infringe one or more claims

of the ’022 patent. For example, Globus provides directional videos to its customers encouraging

the use of at least one of Globus’s ’022 Accused Products. See http://www.globusmedical.com/

video/#. Further, Globus provides information and technical support to its customers, including

product manuals, brochures, videos, demonstrations, and website materials encouraging its

customers to purchase and instructing them to use Globus’s ’022 Accused Products (which are

acts of direct infringement of the ’022 patent). Alternatively, Globus knew that there was a high

probability that the importation, sale, offer for sale, and use of the ʼ022 Accused Products


COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 20
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 21 of 57



constitutes direct infringement of the ’022 patent but took deliberate actions to avoid learning of

these facts.

        60.     On information and belief, Globus’s ’022 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        61.     Moskowitz Family LLC has been damaged as the result of Globus’s infringement.

Upon information and belief, Globus will continue to infringe one or more claims of the ’022

patent unless and until they are enjoined by this Court.

        62.     Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’022 patent. Moskowitz Family LLC

will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’022 patent.

                                           COUNT III

                 (Patent Infringement of United States Patent No. 10,028,740)

        63.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

        64.     Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’740 patent by making, using, testing,

selling, offering for sale and/or importing into the United States Globus’s ’740 Accused Products

pursuant to 35 U.S.C. § 271 (a). Globus’s ’740 Accused Products include, but are not limited to,

COALITION MIS, INDEPENDENCE MIS, and any other Globus products, either alone or in

combination, that operate in a reasonably similar manner.

        65.     The claim chart attached hereto as Exhibit JJ describes how the limitations of

exemplary claim 1 of the ’740 patent are practiced by Globus’s ’740 Accused Products.




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 21
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 22 of 57



       66.     Globus’s COALITION MIS practices all of the limitations of claim 1 of the ’740

patent. For example, Globus’s COALITION MIS is a spinal fusion implant with a first curvilinear

nail-screw and second curvilinear nail-screw and a connecting support structure, as required by

claim 1 of the ’740 patent. Globus’s COALITION MIS is designed to facilitate easy insertion with

unimpeded visualization of the disc space.        See http://www.globusmedical.com/portfolio/

coalition-mis/. The space accommodates traditional screws and/or innovative curved anchors

delivered inline, eliminating the need for angled instruments, particularly at the upper and lower

cervical levels where patient anatomy can be challenging. See id.




       67.     Globus’s INDEPENDENCE MIS practices all of the limitations of claim 1 of the

’740 patent. For example, Globus's INDEPENDENCE MIS is a spinal fusion implant with a first

curvilinear nail-screw and second curvilinear nail-screw and a connecting support structure, as


COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 22
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 23 of 57



required by claim 1 of the ’740 patent. Globus’s INDEPENDENCE MIS is an integrated lumbar

plate-spacer designed to deliver anchor fixation in fewer procedural steps through a less invasive

surgical corridor than traditional integrated spacers.        See http://www.globusmedical.com/

portfolio/independence-mis/.




       68.     Globus also indirectly infringes the ’740 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has or will have knowledge that

its activities concerning Globus’s ’740 Accused Products infringe one or more claims of the ’740

patent at least upon service of this Complaint. On information and belief, Globus has and will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the ʼ740 Accused Products (which are acts of direct infringement of the ’740 patent) and Globus

has and will continue to encourage those acts with the specific intent to infringe one or more claims

of the ’740 patent. For example, Globus provides directional videos to its customers encouraging

the   use    of    at    least   one    of    Globus’s     ’740    Accused      Products.        See



COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 23
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 24 of 57



http://www.globusmedical.com/video/#.       Further, Globus provides information and technical

support to its customers, including product manuals, brochures, videos, demonstrations, and

website materials encouraging its customers to purchase and instructing them to use Globus’s ’740

Accused Products (which are acts of direct infringement of the ’740 patent). Alternatively, Globus

will know that there is a high probability that the importation, sale, offer for sale, and use of the

ʼ740 Accused Products constitutes direct infringement of the ’740 patent but took deliberate

actions to avoid learning of these facts.

        69.     On information and belief, Globus’s ’740 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        70.     Moskowitz Family LLC has been damaged as the result of Globus’s infringement.

Upon information and belief, Globus will continue to infringe one or more claims of the ’740

patent unless and until they are enjoined by this Court.

        71.     Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’740 patent. Moskowitz Family LLC

will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’740 patent.

                                            COUNT IV

                 (Patent Infringement of United States Patent No. 10,076,367)

        72.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

        73.     Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’367 patent by making, using, testing,

selling, offering for sale and/or importing into the United States Globus’s ’367 Accused Products




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 24
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 25 of 57



pursuant to 35 U.S.C. § 271(a). Globus’s ’367 Accused Products include, but are not limited to,

COALITION, FORTIFY-IR, and any other Globus products, either alone or in combination, that

operate in a reasonably similar manner.

       74.     The claim chart attached hereto as Exhibit KK describes how the limitations of

exemplary claim 1 of the ’367 patent are practiced by Globus’s ’367 Accused Products.

       75.     Globus’s COALITION practices all of the limitations of claim 1 of the ’367 patent.

For example, Globus’s COALITION is a bidirectional fixating intervertebral implant system

comprising an implant body, a plate, a superior bone-piercing screw, and an inferior bone-piercing

screw, as required by claim 1 of the ’367 patent. Globus’s COALITION is an integrated plate and

spacer system designed to provide the biomechanical strength of a traditional anterior cervical

discectomy. See http://www.globusmedical.com/portfolio/coalition/.




       76.     Globus’s FORTIFY-IR practices all of the limitations of claim 1 of the ’367 patent.

For example, Globus’s FORTIFY-IR is a bidirectional fixating intervertebral implant system


COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 25
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 26 of 57



comprising an implant body, a plate, a superior bone-piercing screw, and an inferior bone-piercing

screw, as required by claim 1 of the ’367 patent. Globus’s FORTIFY-IR is a corpectomy spacer

system designed to provide anterior column support and prevent dislodgment, in addition to

supplemental fixation. See http://www.globusmedical.com/portfolio/fortifyir/. The PEEK spacer

has integrated titanium plates and screws for additional stabilization between the vertebral bodies

and the spacer. See id.




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 26
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 27 of 57



        77.     Globus also indirectly infringes the ʼ367 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has or will have knowledge that

its activities concerning Globus’s ’367 Accused Products infringe one or more claims of the ’367

patent at least upon service of this Complaint. On information and belief, Globus will continue to

encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use the ʼ367

Accused Products (which are acts of direct infringement of the ’367 patent) and Globus has and

will continue to encourage those acts with the specific intent to infringe one or more claims of the

’367 patent. For example, Globus provides directional videos to its customers encouraging the use

of at least one of Globus’s ’367 Accused Products. See http://www.globusmedical.com/video/#.

Further, Globus provides information and technical support to its customers, including product

manuals, brochures, videos, demonstrations, and website materials encouraging its customers to

purchase and instructing them to use Globus’s ’367 Accused Products (which are acts of direct

infringement of the ’367 patent). Alternatively, Globus will know that there is a high probability

that the importation, sale, offer for sale, and use of the ʼ367 Accused Products constitutes direct

infringement of the ’367 patent but took deliberate actions to avoid learning of these facts.

        78.     On information and belief, Globus’s ’367 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        79.     Moskowitz Family LLC has been damaged as the result of Globus’s infringement.

Upon information and belief, Globus will continue to infringe one or more claims of the ’367

patent unless and until they are enjoined by this Court.

        80.     Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’367 patent. Moskowitz Family LLC




COMPLAINT FOR PATENT INFRINGEMENT                                                               Page 27
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 28 of 57



will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’367 patent.

                                            COUNT V

                    (Patent Infringement of United States Patent No. 10,307,268)

       81.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

       82.     Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’268 patent by making, using, testing,

selling, offering for sale and/or importing into the United States Globus’s ’268 Accused Products

pursuant to 35 U.S.C. § 271(a). Globus’s ’268 Accused Products include, but are not limited to,

RISE, RISE IntraLIF, RISE-L, ELSA, ELSA ATP, and any other Globus products, either alone or

in combination, that operate in a reasonably similar manner.

       83.     The claim chart attached hereto as Exhibit MM describes how the limitations of

exemplary claims 1 and 21 of the ’268 patent are practiced by Globus’s ’268 Accused Products.

       84.     Globus’s RISE practices all of the limitations of claim 1 of the ʼ268 patent. For

example, Globus’s RISE is a system comprising an intervertebral expandable implant with a first

vertebral body engagement surface and first angled wedge portion, a second vertebral body

engagement surface and second angled wedge portion, and adjusting screw; the RISE also

comprises two adjusting tools, as required by claim 1 of the ’268 patent. Globus’s RISE is an all

titanium expandable lumbar fusion device which minimizes insertion force, provides controlled

distraction, and optimizes endplate-to-endplate fit.         See http://www.globusmedical.com/

portfolio/rise/. The RISE helps reduce musculoskeletal disruption and the amount of nerve root

retraction required. See id.




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 28
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 29 of 57




       85.     Globus’s RISE IntraLIF practices all of the limitations of claim 1 of the ’268 patent.

For example, Globus’s RISE IntraLIF is a system comprising an intervertebral expandable implant

with a first vertebral body engagement surface and first angled wedge portion, a second vertebral

body engagement surface and second angled wedge portion, and adjusting screw; the RISE

IntraLIF also comprises two adjusting tools, as required by claim 1 of the ’268 patent. Globus’s

RISE IntraLIF is an expandable lumbar fusion device that achieves traditional fusion goals with

minimized anatomical disruption and optimized disc access. See http://www.globusmedical.com/

portfolio/rise-intralif/. The RISE IntraLIF provides protection for the corridor past the nerve roots

and improved implant placement. See id.




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 29
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 30 of 57



       86.     Globus’s RISE-L practices all of the limitations of claim 1 of the ’268 patent. For

example, Globus’s RISE-L is a system comprising an intervertebral expandable implant with a

first vertebral body engagement surface and first angled wedge portion, a second vertebral body

engagement surface and second angled wedge portion, and adjusting screw; the RISE-L also

comprises two adjusting tools, as claimed by claim 1 of the ’268 patent. Globus’s RISE-L is an

expandable lateral lumbar fusion device that offers up to 7mm of expansion coupled with a large

graft chamber and the ability to introduce autogenous bone graft in situ.                        See

http://www.globusmedical.com/portfolio/rise-l/. The RISE-L provides continuous situ expansion

and the large, single graft chamber can be filled with autogenous bone graft material after insertion

and expansion. See id.




       87.     Globus’s ELSA practices all of the limitations of claim 21 of the ’268 patent. For

example, Globus’s ELSA is a system comprising an intervertebral expandable implant with a

vertebral body engagement surface and angled wedge portion, comprised of two inwardly-facing

rails and two inwardly-facing slots, and an adjusting screw; the RISE also comprises two adjusting




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 30
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 31 of 57



tools, as required by claim 21 of the ’268 patent. Globus’s ELSA is an expandable interbody

fusion spacer with integrated fixation designed to maximize segmental lordosis while minimizing

disruption to patient anatomy. See http://www.globusmedical.com/portfolio/elsa/. The ELSA

allows for insertion at a smaller starting height for a more precise fit and the integrated fixation

can be delivered through a smaller access window. See id.




       88.     Globus’s ELSA ATP practices all of the limitations of claim 21 of the ’268 patent.

For example, Globus’s ELSA ATP is a system comprising an intervertebral expandable implant



COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 31
        Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 32 of 57



with a vertebral body engagement surface and angled wedge portion, comprised of two inwardly-

facing rails and two-inwardly facing slots, and an adjusting screw; the RISE also comprises two

adjusting tools, as required by claim 21 of the ’268 patent. Globus’s ELSA ATP is an expandable

lateral system designed to provide access to the lumbar spine anterior to the psoas muscle. See

http://www.globusmedical.com/portfolio/elsa-atp/. Entering the disc space from this approach

helps to avoid complications associated with the lateral trans-psoas approach and the lumbar

plexus. See id.




COMPLAINT FOR PATENT INFRINGEMENT                                                       Page 32
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 33 of 57




       89.     Globus also indirectly infringes the ʼ268 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has or will have knowledge that

its activities concerning Globus’s ’268 Accused Products infringe one or more claims of the ’268

patent at least upon service of this Complaint. On information and belief, Globus has and will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the ʼ268 Accused Products (which are acts of direct infringement of the ’268 patent) and Globus

will encourage those acts with the specific intent to infringe one or more claims of the ’268 patent.

For example, Globus provides directional videos to its customers encouraging the use of at least

one of Globus’s ’268 Accused Products. See http://www.globusmedical.com/video/#. Further,

Globus provides information and technical support to its customers, including product manuals,

brochures, videos, demonstrations, and website materials encouraging its customers to purchase

and instructing them to use Globus’s ’268 Accused Products (which are acts of direct infringement

of the ’268 patent). Alternatively, Globus will know that there is a high probability that the import,

sale, offer for sale, and use of the ʼ268 Accused Products constitutes direct infringement of the

’268 patent but took deliberate actions to avoid learning of these facts.




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 33
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 34 of 57



        90.     On information and belief, Globus’s ’268 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        91.     Moskowitz Family LLC has been damaged as the result of Globus’s infringement.

Upon information and belief, Globus will continue to infringe one or more claims of the ’268

patent unless and until they are enjoined by this Court.

        92.     Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’268 patent. Moskowitz Family LLC

will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’268 patent.

                                            COUNT VI

                     (Patent Infringement of United States Patent No. 10,251,643)

        93.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

        94.     Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’643 patent by making, using, testing,

selling, offering for sale and/or importing into the United States the Accused Products pursuant to

35 U.S.C. § 271(a). Globus’s ’643 Accused Products include, but are not limited to, FORTIFY,

FORTIFY Variable Angle, FORTIFY-I, XPAND, XPAND R, and any other Globus products,

either alone or in combination, that operate in a reasonably similar manner.

        95.     The claim chart attached hereto as Exhibit NN describes how the limitations of

exemplary claim 1 of the ’643 patent are practiced by Globus’s ’643 Accused Products.

        96.     Globus’s FORTIFY practices all of the limitations of claim 1 of the ’643 patent.

For example, Globus’s FORTIFY is an artificial expansile spinal implant comprising a first and




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 34
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 35 of 57



second shells and an expansion mechanism positioned between the first and second shells,

including two threaded bodies and a rotatable tool engagement portion, as required by claim 1 of

the ’643 patent. Globus’s FORTIFY is an adjustable corpectomy spacer that streamlines vertebral

body replacement and provides one step insertion-expansion with automatic locking to simplify

the technique. See http://www.globusmedical.com/portfolio/fortify/. PEEK or titanium materials,

maximized expansion ranges, and modular endplates allow surgeons to customize each implant

for their patient. See id.




        97.     Globus’s FORTIFY Variable Angle practices all of the limitations of claim 1 of the

’643 patent. For example, Globus’s FORTIFY Variable Angle is an artificial expansile spinal

implant comprising a first and second shells and an expansion mechanism positioned between the

first and second shells, as required by claim 1 of the ’643 patent. Globus’s FORTIFY Variable

Angle is a self-aligning expandable corpectomy spacer designed to optimize anatomical fit through

an   anterior   cervical     approach   or   one   of   several   thoracolumbar   approaches.   See

http://www.globusmedical.com/portfolio/fortify-variable-angle/.




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 35
           Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 36 of 57




          98.   Globus’s FORTIFY-I practices all of the limitations of claim 1 of the ’643 patent.

For example, Globus’s FORTIFY-I is an artificial expansile spinal implant comprising a first and

second shells and an expansion mechanism positioned between the first and second shells, as

required by claim 1 of the ’643 patent. Globus’s FORTIFY-I is a corpectomy spacer system

designed to provide anterior column support and help prevent implant dislodgement. The spacer

has integrated titanium screws for additional stabilization between the vertebral bodies and the

spacer. See http://www.globusmedical.com/portfolio/fortify-i/. The PEEK spacer has integrated

titanium plates and screws for additional stabilization between the vertebral bodies and the spacer.

See id.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 36
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 37 of 57




       99.     Globus’s XPAND practices all of the limitations of claim 1 of the ’643 patent. For

example, Globus’s XPAND is an artificial expansile spinal implant comprising a first and second

shells and an expansion mechanism positioned between the first and second shells, as required by

claim 1 of the ’643 patent. Globus’s XPAND is an expandable corpectomy device available in a

wide variety of footprints, heights and lordotic/kyphotic angles to match varying patient anatomy.

Insertion and continuous adjustable expansion is achieved with one specially designed instrument

aimed to simplify the surgical technique. See http://www.globusmedical.com/portfolio/xpand/.




COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 37
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 38 of 57



       100.    Globus’s XPAND R practices all of the limitations of claim 1 of the ’643 patent.

For example, Globus’s XPAND R is an artificial expansile spinal implant comprising a first and

second shells and an expansion mechanism positioned between the first and second shells, as

required by claim 1 of the ’643 patent. Globus’s XPAND R is an expandable corpectomy device

made from PEEK radiolucent polymer. See http://www.globusmedical.com/portfolio/xpand-r/.

The implant allows visualization to assess fusion; a substantial advantage when treating tumor and

trauma conditions, in terms of visualization of postoperative tumor recurrence. See id. XPAND

offers continuous adjustable expansion through a holder that controls both insertion and expansion

and can be placed at multiple insertion angles to accommodate various approaches. See id.




       101.    Globus also indirectly infringes the ʼ643 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has or will have knowledge that

its activities concerning Globus’s ’643 Accused Products infringe one or more claims of the ’643

patent at least upon service of this Complaint. On information and belief, Globus has and will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the ʼ643 Accused Products (which are acts of direct infringement of the ’643 patent) and Globus

will encourage those acts with the specific intent to infringe one or more claims of the ’643 patent.

For example, Globus provides directional videos to its customers encouraging the use of at least


COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 38
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 39 of 57



one of Globus’s ’643 Accused Products. See http://www.globusmedical.com/video/#. Further,

Globus provides information and technical support to its customers, including product manuals,

brochures, videos, demonstrations, and website materials encouraging its customers to purchase

and instructing them to use Globus’s ’643 Accused Products (which are acts of direct infringement

of the ’643 patent). Alternatively, Globus will know that there is a high probability that the import,

sale, offer for sale, and use of the ʼ643 Accused Products constitutes direct infringement of the

’643 patent but took deliberate actions to avoid learning of these facts.

        102.    On information and belief, Globus’s ’643 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        103.    Moskowitz Family LLC has been damaged as the result of Globus’s infringement.

Upon information and belief, Globus will continue to infringe one or more claims of the ’643

patent unless and until they are enjoined by this Court.

        104.    Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’643 patent. Moskowitz Family LLC

will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’643 patent.

                                           COUNT VII

                     (Patent Infringement of United States Patent No. 10,376,386)

        105.    Plaintiff restates and realleges the preceding paragraphs of this Complaint.

        106.    Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’386 patent by making, using, testing,

selling, offering for sale and/or importing into the United States Globus’s ’386 Accused Products




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 39
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 40 of 57



pursuant to 35 U.S.C. § 271(a). Globus’s ’386 Accused Products include, but are not limited to,

Revere Anterior Staple System (RASS) and any other Globus products, either alone or in

combination, that operate in a reasonably similar manner.

       107.    The claim chart attached hereto as Exhibit OO describes how the limitations of

exemplary claim 1 of the ’386 patent are practiced by Globus’s ’386 Accused Products.

       108.    Globus’s RASS practices all of the limitations of claim 1 of the ’386 patent. For

example, Globus’s RASS is a spinal staple comprising a staple base, a first staple spike, and a

second staple spike where the spinal staple defines a threaded hole position along the midline axis,

as required by claim 1 of the ’368 patent. Globus’s RASS is a dual rod staple system utilized in

anterior deformity, trauma and tumor cases. See http://www.globusmedical.com/portfolio/revere-

anterior-staple-system-rass/.   The implants have been specifically designed for an anterior

approach. See id.




       109.    Globus also indirectly infringes the ʼ386 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has or will have knowledge that

its activities concerning Globus’s ’386 Accused Products infringe one or more claims of the ’386



COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 40
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 41 of 57



patent at least upon service of this Complaint. On information and belief, Globus has and will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the ʼ386 Accused Products (which are acts of direct infringement of the ’386 patent) and Globus

will encourage those acts with the specific intent to infringe one or more claims of the ’386 patent.

For example, Globus provides information and technical support to its customers, including

product manuals, brochures, videos, demonstrations, and website materials encouraging its

customers to purchase and instructing them to use Globus’s ’386 Accused Products (which are

acts of direct infringement of the ’386 patent). Alternatively, Globus will know that there is a high

probability that the import, sale, offer for sale, and use of the ʼ386 Accused Products constitutes

direct infringement of the ’386 patent but took deliberate actions to avoid learning of these facts.

        110.    On information and belief, Globus’s ’386 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        111.    Moskowitz Family LLC has been damaged as the result of Globus’s infringement.

Upon information and belief, Globus will continue to infringe one or more claims of the ’386

patent unless and until they are enjoined by this Court.

        112.    Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’386 patent. Moskowitz Family LLC

will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’386 patent.

                                           COUNT VIII

                 (Patent Infringement of United States Patent No. 10,478,319)

        113.    Plaintiff restates and realleges the preceding paragraphs of this Complaint.




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 41
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 42 of 57



       114.    Globus has directly infringed, and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims of the ’319 patent by making, using, testing,

selling, offering for sale and/or importing into the United States Globus’s ’319 Accused Products

pursuant to 35 U.S.C. § 271(a). Globus’s ’319 Accused Products include, but are not limited to,

RISE, RISE IntraLIF, RISE L, ELSA, ELSA ATP, MONUMENT, ALTERA, AERIAL, LATIS,

CALIBER, CALIBER L, and any other Globus products, either alone or in combination, that

operate in a reasonably similar manner.

       115.    The claim chart attached hereto as Exhibit PP describes how the limitations of

exemplary claims 1, 8, and 20 of the ’319 patent are practiced by Globus’s ’319 Accused Products.

       116.    Globus’s RISE practices all limitations of claim 1 of the ’319 patent. For example,

Globus’s RISE is a tool assembly comprising a first tool, and second tool, and an expandable

implant, as required by claim 1 of the ’319patent. Globus’s RISE is an all titanium expandable

lumbar fusion device which minimizes insertion force, provides controlled distraction, and

optimizes endplate-to-endplate fit. See http://www.globusmedical.com/portfolio/rise/. The RISE

helps reduce musculoskeletal disruption and the amount of nerve root retraction required. See id.




       117.    Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8


COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 42
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 43 of 57



of the ʼ319 patent by making, using, selling and offering to sell RISE along with bone graft material

configured to be placed inside and outside of RISE. As an initial matter, Globus designed RISE

to be filled with the bone graft material required by claim 8. (See Ex. QQ (Letter to FDA fr. Globus

Medical).) On information and belief, Globus has agreements with Bone Bank Allografts, Human

Biologics of Texas, and Transplant Technologies of Texas. Moreover, on information and belief,

under these agreements Globus and these wholly-owned subsidiaries have a common purpose to

make, use, sell, and offer for sale RISE along with bone graft material configured to be placed

inside and outside of RISE.       On information and belief, Globus and these wholly-owned

subsidiaries have a common pecuniary interest in this purpose. And, on information and belief,

Globus and these wholly-owned subsidiaries each have an equal right to a voice in the direction

of this enterprise, with each company having an equal right of control.

       118.    Globus’s RISE IntraLIF practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s RISE IntraLIF is a tool assembly comprising a first tool, and second tool, and

an expandable implant, as required by claim 1 of the ’319 patent. Globus’s RISE IntraLIF is an

expandable lumbar fusion device that achieves traditional fusion goals with minimized anatomical

disruption and optimized disc access. See http://www.globusmedical.com/portfolio/rise-intralif/.

The RISE IntraLIF provides protection for the corridor past the nerve roots and improved implant

placement. See id.




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 43
        Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 44 of 57




       119.   Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8

of the ʼ319 patent by making, using, selling and offering to sell RISE IntraLIF along with bone

graft material configured to be placed inside and outside of RISE IntraLIF. As an initial matter,

Globus designed RISE IntraLIF to be filled with the bone graft material required by claim 8. (See

Ex. QQ (Letter to FDA fr. Globus Medical).) On information and belief, Globus has agreements

with Bone Bank Allografts, Human Biologics of Texas, and Transplant Technologies of Texas.

Moreover, on information and belief, under these agreements Globus and these wholly-owned

subsidiaries have a common purpose to make, use, sell, and offer for sale RISE IntraLIF along

with bone graft material configured to be placed inside and outside of RISE IntraLIF. On

information and belief, Globus and these wholly-owned subsidiaries have a common pecuniary

interest in this purpose. Further, on information and belief, Globus and these wholly-owned

subsidiaries each have an equal right to a voice in the direction of this enterprise, with each

company having an equal right of control.




COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 44
          Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 45 of 57



        120.    Globus’s RISE L practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s RISE L is a tool assembly comprising a first tool, and second tool, and an

expandable implant, as required by claim 1 of the ’319 patent. Globus’s RISE L is an expandable

lateral lumbar fusion device that offers up to 7mm of expansion coupled with a large graft chamber

and the ability to introduce autogenous bone graft in situ. See http://www.globusmedical.com/

portfolio/rise-l/.




        121.    Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8

by making, using, selling and offering to sell RISE-L along with bone graft material configured to

be placed inside and outside of RISE-L. As an initial matter, Globus designed RISE-L to be filled

with the bone graft material required by claim 8. (See Ex. QQ (Letter to FDA fr. Globus Medical).)

On information and belief, Globus has agreements with Bone Bank Allografts, Human Biologics

of Texas, and Transplant Technologies of Texas. Moreover, on information and belief, under these

agreements Globus and these wholly-owned subsidiaries have a common purpose to make, use,

sell, and offer for sale RISE-L along with bone graft material configured to be placed inside and

outside of RISE-L. On information and belief, Globus and these wholly-owned subsidiaries have

a common pecuniary interest in this purpose. And, on information and belief, Globus and these


COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 45
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 46 of 57



wholly-owned subsidiaries each have an equal right to a voice in the direction of this enterprise,

with each company having an equal right of control.

       122.    Globus’s ELSA practices all limitations of claim 1 of the ’319 patent. For example,

Globus’s ELSA is a tool assembly comprising a first tool, and second tool, and an expandable

implant, as required by claim 1 of the ’319 patent. Globus’s ELSA is an expandable interbody

fusion spacer with integrated fixation designed to maximize segmental lordosis while minimizing

disruption to patient anatomy. See http://www.globusmedical.com/portfolio/elsa/. The ELSA

allows for insertion at a smaller starting height for a more precise fit and the integrated fixation

can be delivered through a smaller access window. See id.




       123.     Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone

Bank Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to directly

infringe claim 8 by making, using, selling and offering to sell ELSA along with bone graft material

configured to be placed inside and outside of ELSA. As an initial matter, Globus designed ELSA

to be filled with the bone graft material required by claim 8. (See Ex. QQ (Letter to FDA fr. Globus

Medical).) On information and belief, Globus has agreements with Bone Bank Allografts, Human

Biologics of Texas, and Transplant Technologies of Texas. Moreover, on information and belief,



COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 46
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 47 of 57



under these agreements Globus and these wholly-owned subsidiaries have a common purpose to

make, use, sell, and offer for sale ELSA along with bone graft material configured to be placed

inside and outside of ELSA.      On information and belief, Globus and these wholly-owned

subsidiaries have a common pecuniary interest in this purpose. And, on information and belief,

Globus and these wholly-owned subsidiaries each have an equal right to a voice in the direction

of this enterprise, with each company having an equal right of control.

       124.    Globus’s ELSA ATP practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s ELSA ATP is a tool assembly comprising a first tool, and second tool, and an

expandable implant, as required by claim 1 of the ’319 patent. Globus’s ELSA ATP is an

expandable lateral system designed to provide access to the lumbar spine anterior to the psoas

muscle. See http://www.globusmedical.com/portfolio/elsa-atp/. Entering the disc space from this

approach helps to avoid complications associated with the lateral trans-psoas approach and the

lumbar plexus. See id.




       125.    Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8


COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 47
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 48 of 57



by making, using, selling and offering to sell ELSA ATP along with bone graft material configured

to be placed inside and outside of ELSA ATP. As an initial matter, Globus designed ELSA ATP

to be filled with the bone graft material required by claim 8. (See Ex. QQ (Letter to FDA fr. Globus

Medical).) On information and belief, Globus has agreements with Bone Bank Allografts, Human

Biologics of Texas, and Transplant Technologies of Texas. Moreover, on information and belief,

under these agreements Globus and these wholly-owned subsidiaries have a common purpose to

make, use, sell, and offer for sale ELSA ATP along with bone graft material configured to be

placed inside and outside of ELSA ATP. On information and belief, Globus and these wholly-

owned subsidiaries have a common pecuniary interest in this purpose. And, on information and

belief, Globus and these wholly-owned subsidiaries each have an equal right to a voice in the

direction of this enterprise, with each company having an equal right of control.

       126.    Globus’s MONUMENT practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s MONUMENT is a tool assembly comprising a first tool, and second tool, and

an expandable implant, as required by claim 1 of the ’319 patent. Globus’s MONUMENT is a

unique ALIF system with an integrated mechanical reduction feature that is designed to aid in

spondylolisthesis reduction. See http://www.globusmedical.com/portfolio/monument/.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 48
        Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 49 of 57




       127.   Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8

by making, using, selling and offering to sell MONUMENT along with bone graft material

configured to be placed inside and outside of MONUMENT. As an initial matter, Globus designed

MONUMENT to be filled with the bone graft material required by claim 8. (See Ex. QQ (Letter

to FDA fr. Globus Medical).) On information and belief, Globus has agreements with Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas. Moreover, on

information and belief, under these agreements Globus and these wholly-owned subsidiaries have

a common purpose to make, use, sell, and offer for sale MONUMENT along with bone graft

material configured to be placed inside and outside of MONUMENT. On information and belief,

Globus and these wholly-owned subsidiaries have a common pecuniary interest in this purpose.



COMPLAINT FOR PATENT INFRINGEMENT                                                       Page 49
           Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 50 of 57



And, on information and belief, Globus and these wholly-owned subsidiaries each have an equal

right to a voice in the direction of this enterprise, with each company having an equal right of

control.

       128.    Globus’s AERIAL practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s AERIAL is a tool assembly comprising a first tool, and second tool, and an

expandable implant, as required by claim 1 of the ’319 patent. Globus’s AERIAL is a minimally

invasive spinous process fixation system. See http://www.globusmedical.com/portfolio/aerial/.

With its expandable core and independent locking plates, Globus’s AERIAL offers a customized

patient fit and allows for indirect decompression. See id. Globus’s AERIAL’s easy insertion and

expansion provides a simple MIS solution for interspinous fixation. See id.




       129.    Globus’s LATIS practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s LATIS is a tool assembly comprising a first tool, and second tool, and an

expandable implant, as required by claim 1 of the ’319 patent. Globus’s LATIS is an expandable

lumbar interbody fusion spacer designed to provide an ALIF footprint through a TLIF approach.

See http://www.globusmedical.com/portfolio/latis/.



COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 50
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 51 of 57




       130.    Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8

by making, using, selling and offering to sell LATIS along with bone graft material configured to

be placed inside and outside of LATIS. As an initial matter, Globus designed LATIS to be filled

with the bone graft material required by claim 8. (See Ex. QQ (Letter to FDA fr. Globus Medical).)

On information and belief, Globus has agreements with Bone Bank Allografts, Human Biologics

of Texas, and Transplant Technologies of Texas. Moreover, on information and belief, under these

agreements Globus and these wholly-owned subsidiaries have a common purpose to make, use,

sell, and offer for sale LATIS along with bone graft material. On information and belief, Globus

and these wholly-owned subsidiaries have a common pecuniary interest in this purpose. And, on

information and belief, Globus and these wholly-owned subsidiaries each have an equal right to a

voice in the direction of this enterprise, with each company having an equal right of control.

       131.    Globus’s CALIBER practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s CALIBER is a tool assembly comprising a first tool, and second tool, and an

expandable implant, as required by claim 1 of the ’319 patent. Globus’s CALIBER is an

expandable lumbar fusion device that optimizing endplate-to-endplate fit and minimizing insertion

force. See http://www.globusmedical.com/portfolio/caliber/. Insertion of CALIBER is performed


COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 51
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 52 of 57



at a contracted height to help reduce the amount of nerve root retraction required and to preserve

musculoskeletal composition. See id. Continuous expansion of CALIBER is designed to restore

disc height, while controlled distraction helps to properly tension the annulus and surrounding

ligaments. See id.




       132.    Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8

by making, using, selling and offering to sell CALIBER along with bone graft material configured

to be placed inside and outside of CALIBER. As an initial matter, Globus designed CALIBER to

be filled with the bone graft material required by claim 8. (See Ex. QQ (Letter to FDA fr. Globus

Medical).) On information and belief, Globus has agreements with Bone Bank Allografts, Human

Biologics of Texas, and Transplant Technologies of Texas. Moreover, on information and belief,

under these agreements Globus and these wholly-owned subsidiaries have a common purpose to

make, use, sell, and offer for sale CALIBER along with bone graft material configured to be placed

inside and outside of CALIBER. On information and belief, Globus and these wholly-owned

subsidiaries have a common pecuniary interest in this purpose. And, on information and belief,




COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 52
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 53 of 57



Globus and these wholly-owned subsidiaries each have an equal right to a voice in the direction

of this enterprise, with each company having an equal right of control.

       133.    Globus’s CALIBER L practices all limitations of claim 1 of the ’319 patent. For

example, Globus’s CALIBER L is a tool assembly comprising a first tool, and second tool, and an

expandable implant, as required by claim 1 of the ’319 patent. Globus’s CALIBER L is an

expandable lateral lumbar fusion device designed to streamline insertion and optimize fit. See

http://www.globusmedical.com/portfolio/caliber-l/. Insertion of CALIBER L is performed at a

contracted height to ease insertion. See id. Controlled distraction is designed to maximize indirect

decompression through disc height restoration. See id. Continuous expansion resists migration

by optimizing fit. See id.




       134.    Globus has formed a joint enterprise with its wholly-owned subsidiaries Bone Bank

Allografts, Human Biologics of Texas, and Transplant Technologies of Texas to infringe claim 8

by making, using, selling and offering to sell CALIBER L along with bone graft material

configured to be placed inside and outside of CALIBER L. As an initial matter, Globus designed

CALIBER L to be filled with the bone graft material required by claim 8. (See Ex. QQ (Letter to

FDA fr. Globus Medical).) On information and belief, Globus has agreements with Bone Bank


COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 53
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 54 of 57



Allografts, Human Biologics of Texas, and Transplant Technologies of Texas. Moreover, on

information and belief, under these agreements Globus and these wholly-owned subsidiaries have

a common purpose to make, use, sell, and offer for sale CALIBER L along with bone graft material

configured to be placed inside and outside of CALIBER L. On information and belief, Globus

and these wholly-owned subsidiaries have a common pecuniary interest in this purpose. And, on

information and belief, Globus and these wholly-owned subsidiaries each have an equal right to a

voice in the direction of this enterprise, with each company having an equal right of control.

       135.    Globus’s ALTERA practices all limitations of claim 20 of the ’319 patent. For

example, Globus’s ALTERA is a tool assembly comprising a first tool, a second adjusting tool,

and an expandable implant, as required by claim 20 of the ’319 patent. Globus’s ALTERA is an

articulating expandable TLIF spacer designed to maximize the potential for restoring lordosis and

maintaining    sagittal   balance   while    minimizing    the   challenges   of   insertion.    See

http://www.globusmedical.com/portfolio/altera/. The spacer is inserted at a minimized height,

articulated into anterior position, and expanded to optimize fit. See id.




       136.    Globus also indirectly infringes the ʼ319 patent by actively inducing the direct

infringement by third parties under 35 U.S.C. § 271(b). Globus has or will have knowledge that

its activities concerning Globus’s ’319 Accused Products infringe one or more claims of the ’319


COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 54
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 55 of 57



patent at least upon service of this Complaint. On information and belief, Globus has and will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the ʼ319 Accused Products (which are acts of direct infringement of the ’319 patent) and Globus

will encourage those acts with the specific intent to infringe one or more claims of the ’319 patent.

For example, Globus provides information and technical support to its customers, including

product manuals, brochures, videos, demonstrations, and website materials encouraging its

customers to purchase and instructing them to use Globus’s ’319 Accused Products (which are

acts of direct infringement of the ’319 patent). Alternatively, Globus will know that there is a high

probability that the import, sale, offer for sale, and use of the ʼ319 Accused Products constitutes

direct infringement of the ’319 patent but took deliberate actions to avoid learning of these facts.

       137.    Globus also indirectly infringes the ʼ319 patent by contributing to the direct

infringement by third parties under 35 U.S.C. § 271(c). Globus has or will have knowledge that

its activities concerning the ’319 Accused Products indirectly infringe at least claim 8 of the ’319

patent upon service of this Complaint. On information and belief, Globus specifically designed

and configured the ʼ319 Accused Products to be filled with bone graft material by third parties to

directly infringe claim 8 of the ʼ319 patent. Moreover, on information and belief, third parties

have and will continue to fill the ʼ319 Accused Products with bone graft material (which directly

infringes claim 8 of the ’319 patent) based on Globus’s ongoing activities, including its technical

support, product manuals, marketing materials, brochures, videos, demonstrations, and website

materials. On information and belief, Globus’s ʼ319 Accused Products have no substantial non-

infringing uses. Further, Globus’s ʼ319 Accused Products constituted a material part of the

inventions claimed in claim 8 of the ʼ319 patent.




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 55
            Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 56 of 57



        138.    On information and belief, Globus’s ’319 Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        139.    Moskowitz Family LLC has been damaged as the result of Globus’s infringement.

Upon information and belief, Globus will continue to infringe one or more claims of the ’319

patent unless and until they are enjoined by this Court.

        140.    Globus has caused and will continue to cause Moskowitz Family LLC irreparable

injury and damage by infringing one or more claims of the ’319 patent. Moskowitz Family LLC

will suffer further irreparable injury, for which it has no adequate remedy at law, unless and until

Globus is enjoined from infringing the claims of the ’319 patent.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Moskowitz Family LLC respectfully requests that this Court:

        1)      Enter judgment that Globus has infringed one or more claims of the Asserted

Patents;

        2)      Enter an order permanently enjoining Globus and its officers, agents, employees,

attorneys, and all persons in active concert or participation with any of the foregoing, from

infringing the claims of the Asserted Patents;

        3)      Award Moskowitz Family LLC damages in an amount sufficient to compensate it

for Globus’s infringement of one or more claims of the Asserted Patents, together with pre-

judgment and post-judgment interest costs, and all other damages permitted under 35 U.S.C. § 284;

        4)      Perform an accounting of Globus’s infringing activities through trial and judgment;

        5)      Treble the damages awarded to Moskowitz Family LLC under 35 U.S.C. § 284 by

reason of Globus’s willful infringement of at least the ʼ913 patent;




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 56
         Case 6:19-cv-00672-ADA Document 1 Filed 11/20/19 Page 57 of 57



       6)      Declare this case to be “exceptional” under 35 U.S.C. § 285 and award Moskowitz

Family LLC its attorneys’ fees, expenses, and costs incurred in this action; and

       7)      Award Moskowitz Family LLC such other and further relief as this Court deems

just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiff Moskowitz Family LLC demands a jury trial on all issues so triable.


Dated: November 20, 2019                         Respectfully Submitted,

                                                 FISH & RICHARDSON P.C.

                                                 By: /s/ David M. Hoffman
                                                     David M. Hoffman
                                                     Texas Bar No. 24046084
                                                     hoffman@fr.com
                                                     111 Congress Avenue, Suite 810
                                                     Austin, TX 78701
                                                     Tel: (512) 472-5070
                                                     Fax: (512) 320-8935

                                                       Ruffin B. Cordell (to be admitted)
                                                       cordell@fr.com
                                                       Indranil Mukerji
                                                       mukerji@fr.com
                                                       Joseph V. Colaianni, Jr. (to be admitted)
                                                       colaianni@fr.com
                                                       1000 Maine Ave., S.W., Suite 1000
                                                       Washington, D.C. 20024
                                                       Tel: (202) 783-5070
                                                       Fax: (202) 783-2331

                                                       Jason M. Zucchi (to be admitted)
                                                       Zucchi@fr.com
                                                       3200 RBC Plaza
                                                       60 South Sixth Street
                                                       Minneapolis, MN 55402
                                                       Tel: (612) 335-5070
                                                       Fax: (612) 288-9696

                                                       ATTORNEYS FOR PLAINTIFF
                                                       MOSKOWITZ FAMILY LLC


COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 57
